Citation Nr: 1047513	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran with active service from August 1968 
to June 1972.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating decision of 
the Oakland, California VARO, which granted service connection 
for bilateral hearing loss, rated 0 percent, effective July 12, 
2006.  This matter was before the Board in August 2010, when it 
was remanded for further development.


FINDING OF FACT

At no time during the appeal period is the Veteran's hearing 
acuity shown to have been worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A September 2007 statement of the case (SOC) 
provided notice on the "downstream" issue of entitlement to an 
increased rating; while an October 2010 supplemental SOC (SSOC) 
readjudicated the matter after the appellant and his 
representative responded and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 
542 (2006).  The Veteran has had ample opportunity to 
respond/supplement the record.  He has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").

All identified post-service treatment records available are 
associated with the claims file.  The Veteran was afforded VA 
examinations, including in October 2010, pursuant to the Board's 
remand; as will be discussed in greater detail below, the October 
2010 examination was adequate.  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Ratings for hearing loss disability are determined by considering 
the puretone threshold average and speech discrimination 
percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability 
ratings are assigned by combining a level of hearing loss in each 
ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 
3 Vet. App. 345 (1992) (assignment of disability ratings for 
hearing impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  Under 38 C.F.R. 
§ 4.86(a)(b), when there is an exceptional pattern of hearing 
impairment (neither definition shown in the instant case) the 
disability may be rated under either Table VI or Table VIa, 
whichever is more favorable.  . 

With the initial rating assigned following a grant of service 
connection, separate (staged) ratings may be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire 
record, but does not have to discuss each piece of evidence.)  
Hence, the Board will summarize the relevant evidence, as 
appropriate, and the Board's analysis will focus specifically on 
what the evidence shows, or does not show, as to the claim.   

On authorized VA audiological evaluation in October 2006, 
puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
30
45
60
65
Left
30
45
65
70

Average puretone thresholds were 50 decibels for right ear, and 
53 for the left.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 percent in the 
left ear.

In support of his claim the Veteran submitted a private 
audiometry chart (that was not converted to numerical values).  
The chart is identified as "for service only".  Speech 
discrimination scores are not included.  

On authorized VA audiological evaluation in October 2010, 
puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
15
20
55
60
Left
10
25
55
55

The average puretone thresholds were 36 decibels right ear, and 
37 decibels, left.  Speech audiometry revealed speech recognition 
ability of 96 percent in each ear.  The examiner noted that the 
hearing loss disability had no impact on employment, as the 
Veteran was not working.  The examiner also noted the Veteran's 
reports that his hearing loss disability impaired his ability to 
hear the television or his wife's voice.  The Board finds that 
this examination was adequate, as it was conducted in accordance 
with regulatory guidelines, includes the findings necessary for 
rating the hearing loss disability, and includes notation of the 
Veteran's reports of the impact of the disability on his 
activities.

Applying the results of the October 2006 VA examination to Table 
VI produces a finding that the Veteran had Level I hearing in 
each ear (which under Table VII warrants a 0 percent rating).  

As was noted above, the private audiometry in July 2010 did not 
include speech discrimination testing, and is not shown to have 
been conducted in accordance with regulatory guidelines 
(therefore, conversion of the audiometry to numerical scores was 
not sought - it was considered in determining to remand the 
matter for further development).  Therefore, it is inappropriate 
for rating purposes.  
Applying the results of the October 2010 VA examination to Table 
VI also produces a finding that the Veteran has Level I hearing 
acuity in each ear (again warranting a 0 percent rating.  

The Board finds no other medical record that provides a basis for 
rating  the Veteran's hearing loss disability.  

The Board has considered whether referral of this matter to the 
Compensation and Pension Service for consideration of an extra-
schedular rating  under 38 C.F.R. § 3.321(b) is indicated.  
However, the schedular criteria contemplate the findings and 
associated functional impairment shown; there is no manifestation 
that is not encompassed by the schedular criteria.  See 38 C.F.R. 
§ 4.1.  Accordingly, those criteria are not inadequate, and 
referral for extraschedular consideration is not necessary.  See 
Thun v. Peake, 22 Vet. App.111 (2008).  Finally, although the 
Veteran is not employed, it is neither suggested by the record, 
nor alleged that such status is due to his hearing loss 
disability (he had been a welder).  Therefore, the matter of 
entitlement to a total rating based on individual unemployability 
is not raised by the record.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim; therefore, it must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


